Citation Nr: 1117793	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which denied a compensable rating for bilateral hearing loss. 

In October 2010 a Board hearing was held via videoconference; the transcript is of record. 

In November 2010 the Board remanded the claim for a VA audiological examination to be conducted.  The remand order was not complied with and therefore the claim must be remanded again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010 the Board remanded the claim and ordered that a VA audiological examination to be conducted.  A new examination was never conducted.  Instead, in December 2010, an addendum was added to the record in which the audiologist reviewed prior October 2009 audiological test results.  Test results which were found to be unreliable as to the pure tone thresholds in the left ear. 

The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  A remand is required for compliance with the Board's November 2010 directive to conduct a VA audiological examination.  Stegall v. West, 11 Vet App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with the VA audiology clinic to determine the current level of his bilateral hearing loss.  Conduct all tests necessary to determine if the Veteran has a compensable hearing loss as defined by VA.  Describe the status and functional impact of the Veteran's bilateral hearing loss disability, if any, on his daily activities. 

2. Review the claims file to ensure that all of the requested development is completed and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue an SSOC and prove the Veteran and his representative an appropriate period of time to respond.  The case should be returned to the Board for further review, if otherwise in order. 

The Veteran is advised that the above remand orders, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  Failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



